PER CURIAM.
Reversed. The trial court’s determination that our reversal in Winkelman v. Toll, 661 So.2d 102 (Fla. 4th DCA 1995), of the final judgment rendered in favor of ICON Development Corporation, disposed either directly or indirectly of all of ICON’S other affirmative defenses to the claims of compensation for condominium expenses and assessments by the Winkelmans is in error. Those affirmative defenses were neither addressed by our prior opinion nor argued in the parties’ briefs. The trial court had expressly stated in the judgment that it had become unnecessary to address those defenses in light of the finding that the property was not part of the condominium. Therefore, our prior opinion is not the law of the cases as to ICON’S affirmative defenses two through seven. See U.S. Concrete Pipe Co. v. Bould, 437 So.2d 1061, 1063 (Fla.1983); Two M Dev. Corp. v. Mikos, 578 So.2d 829 (Fla. 2d DCA 1991).
Remanded for further proceedings.
WARNER, POLEN and KLEIN, JJ., concur.